ORDER

PER CURIAM.
Defendant, Timothy Atkins, appeals from the judgment entered on a jury verdict finding him guilty of assault second degree, in violation of Section 565.060 RSMo 1994, and armed criminal action, in violation of Section 566.030 RSMo 1994, on which he was sentenced to five years and life imprisonment, respectively. Defendant also appeals from a judgment denying on the merits, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief.
As to the direct appeal, no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 30.25(b).
As to post-conviction appeal, the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. A written opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.